IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON

        DOUGLAS EDWARD CORDER v. VALERIE JEAN CORDER

                               Circuit Court for Shelby County
                                      No. 154501-6 R.D.



                 No. W2005-01711-COA-R3-CV - Filed November 30, 2006


                             PARTIAL DISSENTING OPINION


       I am in agreement with the majority’s well-written and well-reasoned opinion with one
exception. I would not hold that the trial court’s requirement for the father to provide financial
information to mother constitutes impermissible “support” after the children reach majority. I
otherwise concur in the holding.




                                                    ____________________________________
                                                    ALAN E. HIGHERS, JUDGE